DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gislason (US 2013/0151491 A1), hereinafter “Gislason”.

As per claims 11, 19, Gislason teaches a data duplication device comprising processing circuitry:
“to determine a duplication range using a data processing graph indicating information of input/output data to and from a duplicate source program involved in a duplicate 
(Gislason teaches at Figs. 2-3 the data processing graph includes a plurality of components to perform various functions to import/duplicate data from source database to a target database. Gislason teaches the source-partitioning scheme may be based on time dependent variable, such as a month, year, or other period. For instance, in a sales database the source data set 302 may contain sales information. A source partitioning scheme may partition the extraction from a source dataset month-by-month (i.e., “duplication range”) such that each extraction file 304 contains a particular month’s worth of data) 
“to acquire duplicate data corresponding to the duplicate range from the duplicate source system” at [0044];
(Gislason teaches the extraction program 208 produces the extraction files 304, each extraction file contains a particular month’s worth of data)
“to register the duplicate data with the duplicate destination system” at [0145]-[0147];
(Gislason teaches the loader program 222 loads (i.e., “register”) the split data portions into target tables 308)
“wherein the data processing graph includes: a program node indicating the duplicate source program” at Fig. 2, node 208;
(Gislason teaches at Fig. 2 the data processing graph include extraction program node 208)
“an input information node indicating information of input data out of the input/output data to and from the duplicate source program” at Fig. 2, node 210;
(Gislason teaches Extraction Scripts node 210 provide input to the Extraction Program node 208)
“an output information node indicating information of output data out of the input/output data to and from the duplicate source program” at Fig. 2, node 212;
(Gislason teaches output of the Extraction Program node 208 are stored in Splitter Staging Are node 212)
“a data range node indicating a data range of the input/output data to and from the duplicate source program” at [0138]-[0141] and Fig. 2, node 218;
(Gislason teaches the Splitter Scheme node 218 is based on a time dependent variable, such as month, year, or other period)
“a table node indicating a duplicate source table involved in the duplicate source system” at [0119]-[0124] and  Fig. 2, node 206;
(Gislason teaches Source System node 206 includes a plurality of tables)
“links to connect the program node, the input information node, the output information node, the data range node, and the table node” at Fig. 2
(Gislason teaches a plurality of arrows to connect the plurality of nodes)

As per claim 12, Gislason teaches the device of claim 11, wherein “the processing circuitry trace links from a table node of a reference table to select a target data range 

As per claim 13, Gislason teaches the device of claim 12, wherein “the processing circuitry traces links from a table node of the reference table to select a table node of a head table, and traces links from the table node of the head table to select the target data range node” at [0184]-[0202].

As per claim 14, Gislason teaches the device of claim 12, wherein “the processing circuitry trace links from the table node of the reference table to select a table node of a new reference table, and for each reference table, trace links from the table node of the reference table to select a target data range node for each reference table” at [0184]-[0202].

As per claim 15, Gislason teaches the device of claim 14, wherein “the processing circuitry selects a target duplicate source program, determines the duplication range for each reference table and selects a duplication range dedicated to the target duplicate source program, and acquires data corresponding to the duplication range dedicated to the target duplicate source program, as the duplicate data” at [0135]-[0140] and Figs. 2-3.

As per claim 16, Gislason teaches the device of claim 11, wherein “the processing circuitry edits the duplication range, and acquires data of the edited duplication range as the duplicate data” at [0135]-[0140] and Figs. 2-3.
As per claim 17, Gislason teaches the device of claim 11, wherein “the input/output data is time-series data, and wherein the duplication range is a range of date and time of the data to duplicate” at [0143]-[0144].

As per claim 18, Gislason teaches the device of claim 11, wherein “the input/output data is data other than time-series data, and wherein the duplication range is a range other than a range of data and time of the data to duplicate” at [0217], [0322].

Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 16, 2021